BLACKMAR, Judge,
concurring in part and dissenting in part.
The principal opinion properly holds that the order of the trial court, which effectively puts the plaintiffs out of court in their chosen forum insofar as Rapid American Corporation is concerned, is final and ap-pealable, even though, as a dismissal for want of jurisdiction over the person, it is necessarily a dismissal without prejudice. Rule 67.03.
The principal opinion has potential for confusion in discussing immaterial facts. As the opinion points out, Philip Carey Manufacturing Company (colloquially known as Old Carey) was merged into Glen Alden Corporation on June 1, 1967. Glen Alden Corporation later merged with Rapid American Corporation, assuming the name of the latter. The subsequent merger involving Kenton Corporation does not alter the operative facts. Old Carey and Rapid American, in legal contemplation, are constituent parts of the same corporation. The liabilities of Old Carey passed to Glen Alden and then to Rapid American by operation of law. See Victor v. Home Savings of America, 645 F.Supp. 1486 (E.D.Mo.1986). It makes no difference which of the parties to the merger is the “survivor,” or whether Rapid American and Old Carey engaged in the same business. Rapid American is not helped by the showing that Glen Alden, following its merger with Old Carey, never had anything to do with asbestos. Even though another corporation had acquired Old Carey’s asbestos business and had assumed its liabilities by contract, no such contract would divest the rights of persons having proper claims against Old Carey. An assignor remains liable to persons who are not parties to the assignment transaction. See Crow v. Kaupp, 50 S.W.2d 995 (Mo.1932).
The principal opinion produces conceptual confusion by the following statements:
There is no contention that Rapid American has had any direct or other contact with Missouri or has been involved in the sale or manufacture of asbestos.
[[Image here]]
There is no contention that the companies presently comprising defendant were themselves engaged in the asbestos business.
[[Image here]]
It is also confusing to refer to Rapid American as the successor to Old Carey. Old Carey, rather, is a constituent part of Rapid American, and so it is one of the companies “presently comprising defendant....” Rapid American, by reason of its Old Carey component, once engaged in the asbestos business.
Likewise confusing is the discussion of the history of Old Carey’s asbestos business after it was transferred to New Carey at the time of the Glen Alden merger. This history is legally insignificant in determining whether Rapid American can be subjected to Missouri jurisdiction.
If Old Carey sold defective and unreasonably dangerous asbestos products to Missouri purchasers, and if persons suffered injury by using the products supplied directly or indirectly by these purchasers, then Old Carey committed a tort in Missouri sufficient to support jurisdiction of *681our courts over Rapid American, of which Old Carey is a constituent part. § 506.500.1(3), RSMo 1986. The cases cited in the principal opinion demonstrate that, if there is a merger, the basis for longarm jurisdiction against constituent corporations continues.
By looking through the legalistic verbiage, I am persuaded that the several petitions are minimally sufficient to charge that Old Carey sold to Missouri purchasers defective asbestos products that were used by the plaintiffs, or by plaintiffs’ decedents, and that damage resulted. The defendants seek to support the decision of the trial court principally by talking about the liability of Rapid American, which they conceive to be something different from Old Carey. This argument, for the reasons stated, is not sound. Defendants’ motion papers show no denial of the claim that Old Carey made sales to Missouri purchasers.
It is true that the respondent’s brief raises the following point:
A. PLAINTIFFS HAVE NOT SHOWN THAT OLD CAREY WOULD BE SUBJECT TO MISSOURI JURISDICTION BECAUSE THEY HAVE NOT SHOWN THAT EITHER THEY OR THEIR DECEDENTS WERE INJURED AS A RESULT OF EXPOSURE TO OLD CAREY ASBESTOS;
This contention was not included in the motion to dismiss. Moreover, it misses the point. If the allegations of the plaintiffs’ petition sufficiently allege a sale to a Missouri purchaser, together with the other elements of liability, this is sufficient to require a defense. If the plaintiffs cannot establish that they or their decedents were injured as a result of exposure to asbestos manufactured or sold by Old Carey then the court would be obliged to direct a verdict on the merits, not because of any absence of personal jurisdiction but because the plaintiff has not made a case for liability.1
I gather from the principal opinion that the plaintiffs will now be able to file amended petitions alleging that Old Carey made sales to Missouri purchasers of defective products containing asbestos and that the plaintiffs or their decedents sustained injuries because of exposure to the products so sold. Perhaps such an amendment would be desirable from the standpoint of clarity, but I do not believe that we should mandate it under the pleadings and issues made by the parties on the motion to dismiss. The portions of the Bennett petition quoted in the principal opinion contain factual allegations which are minimally sufficient to support jurisdiction. I would agree with the proposition that one who relies on longarm service should take care to demonstrate the basis for jurisdiction over the person in the pleading.
Consequently, I would reverse the judgments of dismissal and would remand the cases with directions to overrule the motions to dismiss.

. I concede the theoretical possibility that the proof at trial might disestablish the basis for jurisdiction, if the evidence showed neither sale nor exposure in Missouri, even though it estab-Iished exposure and injury elsewhere. But I doubt very much that this will be the case as to any of the plaintiffs.